                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

RACHEL NICOLE HOFFLER PINKSTON,

     Plaintiff,

v.                                  Case No. 8:18-cv-2651-T-33SPF

UNIVERSITY OF SOUTH FLORIDA
BOARD OF TRUSTEES,

     Defendant.

______________________________/

                              ORDER

     This matter comes before the Court in consideration of

pro se Plaintiff Rachel Nicole Hoffler Pinkston’s Verified

Motion for Reconsideration of Order (Doc. # 163), filed on

September 15, 2019. Defendant University of South Florida

Board of Trustees (USFBOT) responded on September 16, 2019.

(Doc. # 166). For the reasons that follow, the Motion is

denied.

I.   Legal Standard

     “Federal Rules of Civil Procedure 59(e) and 60 govern

motions for reconsideration.” Beach Terrace Condo. Ass’n,

Inc. v. Goldring Invs., No. 8:15-cv-1117-T-33TBM, 2015 WL

4548721, at *1 (M.D. Fla. July 28, 2015). “The time when the

party files the motion determines whether the motion will be




                                1
evaluated under Rule 59(e) or Rule 60.” Id. “A Rule 59(e)

motion must be filed within 28 days after the entry of the

judgment.” Id. “Motions filed after the 28–day period will be

decided under Federal Rule of Civil Procedure 60(b).” Id.

      Here, the Motion was filed within 28 days of the Court’s

Order, so Rule 59 applies. “The only grounds for granting a

Rule 59 motion are newly discovered evidence or manifest

errors of law or fact.” Anderson v. Fla. Dep’t of Envtl.

Prot., 567 F. App’x 679, 680 (11th Cir. 2014)(quoting Arthur

v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)).

      Granting relief under Rule 59(e) is “an extraordinary

remedy to be employed sparingly in the interests of finality

and conservation of scarce judicial resources.” United States

v. DeRochemont, No. 8:10-cr-287-T-24MAP, 2012 WL 13510, at *2

(M.D. Fla. Jan. 4, 2012)(citation omitted). Furthermore, “a

Rule 59(e) motion [cannot be used] to relitigate old matters,

raise argument or present evidence that could have been raised

prior to the entry of judgment.” Michael Linet, Inc. v. Vill.

of Wellington, 408 F.3d 757, 763 (11th Cir. 2005).

II.   Discussion

      Pinkston raises multiple arguments for reconsideration

of this Court’s September 9th Order (Doc. # 152), which

granted USFBOT’s motion for extension of time to complete


                              2
discovery    and   for   extensions   of   the   other   remaining

deadlines.   As explained below, Pinkston’s arguments lack

merit.

     First, Pinkston insists that USFBOT’s motion for an

extension of the discovery deadline and related deadlines

should have been denied because the motion and attached

exhibits exceeded twenty-five pages. (Doc. # 163 at 2).

Pinkston misunderstands Local Rule 3.01(a). It states:

     In a motion or other application for an order, the
     movant shall include a concise statement of the
     precise relief requested, a statement of the basis
     for the request, and a memorandum of legal
     authority in support of the request, all of which
     the movant shall include in a single document not
     more than twenty-five (25) pages.

Local Rule 3.01(a). In accordance with that Local Rule, the

Case Management and Scheduling Order provides that “No party

shall file a motion and supporting memorandum in excess of

twenty-five pages.” (Doc. # 97 at 6).

     Neither Local Rule 3.01(a) nor the Case Management and

Scheduling Order imply that exhibits are included in the page

limit. Rather, the page limit applies only to the motion and

incorporated memorandum of law. Exhibits are not included in

the page limit. See Williams v. Bank of Am. Corp., No. 3:15-

cv-1449-J-39MCR, 2019 WL 4016474, at *1 (M.D. Fla. July 30,

2019)(“The 25-page limit that applies to any motion and


                                3
supporting     legal      memorandum       as   set   forth    in    Local    Rule

3.01(a),     does    not      include     any   exhibits     attached    to    the

motion.”), report and recommendation adopted as modified, No.

3:15-cv-1449-J-39MCR, 2019 WL 4016477 (M.D. Fla. Aug. 16,

2019). Here, USFBOT’s motion and incorporated memorandum of

law took up only twelve pages. (Doc. # 145). Thus, USFBOT did

not violate the page limit.

        Next, Pinkston argues that the undersigned “went against

her word,     [and]       changed the case management order in a

significant manner” by extending the deadlines in this case.

(Doc.    #   163    at    2-3).     The   Court    does   warn      parties   that

extensions of the discovery and dispositive motions deadlines

are disfavored. (Doc. # 97 at 5; Doc. # 98). Nothing about

these    warnings        to   the   parties       prevents    the    Court    from

extending the discovery deadline — or any other deadline —

when the Court sees fit. See Wilson v. Farley, 203 F. App’x

239, 250 (11th Cir. 2006)(explaining that a “district court

retains the inherent authority to manage its own docket”).

The Court saw fit here because USFBOT established good cause

for its requested extension.

        Pinkston also challenges the Court’s use of the phrase

“unique circumstances” in its Order granting USFBOT’s motion

for extension of the discovery deadline and other related


                                          4
deadlines. (Doc. # 163 at 4-5). Pinkston argues that this

Court    “obviously    misapprehended        the    facts    of    this     case”

because — in Pinkston’s eyes — the Court could not possibly

have     granted     USFBOT’s    requested         relief    if     the    Court

understood the case. (Id. at 5). She further argues that the

Court used the phrase “unique circumstances” to invoke a

doctrine regarding the timeliness of notices of appeal. (Id.

at 5-6).

        Pinkston’s    argument   is    trivial.       The   Court       used   the

phrase     “unique     circumstances”         to    denote        the     unusual

procedural history of this case, which has been marred by

Pinkston’s misbehavior from the very start. These “unique

circumstances” include Pinkston’s numerous frivolous filings,

her failure to comply with her discovery obligations, and

most importantly her failure to appear at her August 21, 2019,

deposition. All of this weighed in favor of granting USFBOT’s

requested extension of the discovery deadline.

        As to Pinkston’s argument that this Court’s Order was

“contrary    to    11th   Circuit     Court    of     Appeals      precedent,”

Pinkston is again incorrect. (Doc. # 163 at 3). Pinkston

quotes the following authority in support of her argument:

“In     determining    whether    an       untimely    motion       to    extend

deadlines under Rule 6(b) was made pursuant to excusable


                                       5
neglect,   the   court   should   consider   the   following   four

factors: (1) the danger of prejudice to the opposing party;

(2) the length of the delay and its potential on judicial

proceedings; (3) the reason for the delay, including whether

it was within reasonable control of the movant; and (4)

whether the movant acted in good faith.” Alarm Grid, Inc. v.

Alarm Club.com, Inc., No. 17-80305-CV, 2018 WL 679490, at *4

(S.D. Fla. Feb. 2, 2018)(emphasis added).

     The test Pinkston recites is inapplicable here. USFBOT

did not file an untimely motion for extension of discovery.

USFBOT’s motion was timely because it was filed on August 22,

2019 — before the original September 16 discovery deadline

had passed. (Doc. # 97 at 1; Doc. # 145). Therefore, the case

law cited by Pinkston does not support reconsideration of the

Court’s Order.

     In short, the Court did not err in entering the September

9 Order,   and that Order is not “manifestly unjust,” as

Pinkston claims. Pinkston’s arguments are frivolous, and her

Motion merely quibbles with this Court’s reasoning. Because

the Motion is meritless, it is denied. The Court will not

certify this Order for the purposes of filing an interlocutory

appeal, as Pinkston requested in her Motion.

     Accordingly, it is now


                                  6
     ORDERED, ADJUDGED, and DECREED:

     Pro   se   Plaintiff   Rachel   Nicole   Hoffler   Pinkston’s

Verified Motion for Reconsideration of Order (Doc. # 163) is

DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this

19th day of September, 2019.




                                7
